Case 5:20-mj-00057-JFS Document 7 Filed 10/09/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : 5:20-MJ-57
. .

THOMAS HARTLEY, : MAGISTRATE JUDGE SAPORITO
Defendant :

ORDER APPOINTING FEDERAL PUBLIC DEFENDER
NOW, this gt aay of October, 2020, the above-named defendant having
requested an attorney without payment of fee, and having completed the required
Financial Affidavit (Form CJA 23) in support of said request, and having certified
same to be correct;
AND, the Court being satisfied that said individual neither is financially able
to obtain counsel nor is waiving the right to counsel;
IT IS ORDERED THAT the Federal Public Defender for the Middle District of
Pennsylvania, 201 Lackawanna Avenue, Suite 317, Scranton, Pennsylvania 18503-
1953, be and hereby is appointed to represent the defendant in all matters pertaining

to the above-captioned action.

 

 
